Opinion by
Me. Chief Justice Bell,
The appellants are counsel who were appointed by the Court of Oyer and Terminer of Philadelphia County to represent Johnson, an indigent defendant indicted for murder.
Johnson was indicted for murder in May, 1958. After presentation to that Court of his affidavit that he was destitute of means to employ counsel and prepare for his defense, the Judge sitting in the Court of Oyer and Terminer to whom the affidavit was presented, appointed the appellants to represent Johnson. Appellants’ services included the following:
Appellants prepared Johnson’s case and tried it in May, 1959, the trial commencing May 7 and ending May 15. The jury found Johnson guilty of murder in the first degree and fixed the penalty at life imprisonment. On June 10, 1959 the trial Judge entered an Order directing the payment of a $500 counsel fee to each of these appellants. This was the maximum counsel fee allowable. Thereafter, appellants prepared and *641argued motions for arrest of judgment and for a new trial. These motions were dismissed by the Court en banc on June 28, 1960, at which time sentence was imposed upon Johnson in accordance with the verdict of the jury.
Appellants (representing Johnson) thereafter appealed to this Court which, on January 19, 1961, ordered a new trial: Commonwealth v. Johnson, 402 Pa. 479, 167 A. 2d 511.
Johnson was retried on September 18, 1961 and these appellants again prepared his case. Johnson pleaded not guilty, but after four jurors had been selected, changed his plea to guilty. After hearing testimony Judge Carroll, the trial Judge, found defendant guilty of murder in the second degree.
Thereafter, on September 25, 1961, these appellants filed another petition requesting payment of an additional counsel fee of $500 to each of them for services rendered to Johnson in connection with his new trial. On March 19, 1962, Judge Carroll dismissed the petition ; this appeal followed.
There is not the slightest doubt that the fee of $500 for all the services rendered by each counsel was very inadequate if payable by a person of means, but it must be recalled that these services must be paid for by the County — in this case, the City — and the Court’s power to fix compensation in this case is authorized and limited by the Act of March 22, 1907, as amended by the Act of April 6, 1949, P. L. 406, and as further amended by the Act of November 10, 1959, P. L. 1401.*
Prior to March 22, 1907, while counsel for indigent persons accused of murder was often appointed by a Court, such counsel served without compensation and had no constitutional or statutory or common law *642right to compensation out of the County or State treasury. Such counsel served gratuitously because motivated by human sympathy and an appropriate sense of professional obligation. It took a statute to change the common law in this respect so as to compel the County to pay the compensation and any expenses of’ counsel for an indigent person accused of murder: Wayne County v. Waller, 90 Pa. 99;* Commonwealth v. Thompson, 367 Pa. 102, 79 A. 2d 401.
The law prior to 1907 was well summarized in the syllabus of Wayne County v. Waller, supra: “1. Where counsel are assigned by a court to defend a pauper criminal, the county wherein the trial is had is not bound to pay their fees, nor even the expenses incurred in the preparation and course of the trial. One of the incidents of the office of counsel, who is an officer of the court, is to defend such prisoners gratuitously.”
This Court said in Commonwealth v. Thompson, 367 Pa., supra (page 106) : “The constitutional right of the accused to be represented by counsel gives him the right to choose, at his own cost and expense, any lawyer that he may desire. When, however, he is unable to do so or is destitute or without means to employ counsel of his own choosing, the court will ap*643point counsel for him. whose statutory* compensation and personal expenses are payable by the county. The custom of the court to assign counsel in capital cases is an ancient one and was provided for by the law of this State long before the adoption of its present Constitution or of the 14th Amendment to the Federal Constitution: See Act of May 31, 1718, 1 Sm. L. 105, §4, 19 P.S. §783; and see the late Chief Justice Maxey's opinion in Commonwealth ex rel. McGlinn v. Smith, 344 Pa. 41, at page 45, 24 A. 2d 1, and footnotes thereto. In those early days it was deemed a proud service of the bar to accept such assignments as counsel from the court without compensation. It was not until 1907 that compensation and certain expenses were provided for: Act of March 22, 1907, . . . The amount of compensation then fixed has been substantially increased by the more recent Act of April 6, 1949, . .
The Act of March 22, 1907, as amended by the Act of April 6, 1949 provides that when a person indicted for murder shall file an affidavit setting forth that he is “wholly destitute of means to employ counsel and prepare for his . . . defense, the judge sitting in the court of oyer and terminer, to whom such affidavit is presented, shall assign to such person counsel, not exceeding two, to represent and defend such person at the trial of the case; and when services are rendered by counsel, in pursuance of such assignment, the judge sitting at the trial of the case may allow such counsel all personal and incidental expenses . . . and also reasonable compensation for services rendered, not exceeding five hundred dollars for each counsel; which allowance of expenses and compensation shall be a charge upon the county in which the indictment in the action is found, . . . upon the certificate of the judge presiding at the trial of the case. . . This compensation *644is payable by the County provided counsel file an affidavit that he has not directly or indirectly received nor entered into a contract to receive any compensation from any other source.
Counsel contend that the $500 counsel fee aforesaid applies only to a first trial, and impliedly authorizes an additional $500 for services rendered at or in connection with a retrial. The statute provides, as above recited, for reasonable compensation for services rendered by each counsel, not exceeding $500 for each. Counsel would limit the statutory language and the statutory fee to each trial, although the statute does not and should not restrict counsel’s fee for his services merely at the actual trial of the case. The Legislature knew as everyone knows, that counsel (a) must prepare his client’s case in advance of actual trial, and (b) that he must conduct the actual trial, and (c) that if the client is convicted it is customary for counsel to file and orally argue (as well as to prepare briefs to support the oral argument) a motion for a new trial and/or for arrest of judgment and perhaps other miscellaneous motions, and thereafter if advisable (d) to take an appeal to this Court and to prepare the necessary record and brief and to orally argue the appeal.
If the Act were interpreted as appellants desire, counsel could logically claim a counsel fee of $500 not only for the actual trial of the case, but also $500 for preparation of the case (since literally and technically this is not a trial) and similarly $500 for briefing and argument before the lower Court, and $500 for briefing and argument before this Court. We cannot agree with this contention.
Considering the historical background of compensation for counsel for indigent defendants (indicted for murder) and the fact that the costs are payable by the County out of the County treasury — considering especially the language and the objective of the *645Act — we regretfully liold that the maximum fee for each counsel is $500 and that such fee includes the preparation of the case, the trial of the case, subsequent motions, briefs and oral arguments before the lower Court, as well as an appeal (if necessary) to this Court, preparation of the record and briefs and an oral argument before this Court, as well as similar services at a second trial.*
Order affirmed.

 This Act was further amended by the Act of April 28, 1981, P. L. 145.


 Accord: Commonwealth v. Henderson, 113 Pa. Superior Ct. 348, 350, 173 A. 868. In that case the defendant was charged with a misdemeanor. Apparently because she was impecunious the Court appointed counsel. It was here held that the County was not liable for the $25 the Court had stated counsel was to be paid.
No liability for witness fees: Huntingdon County v. Commonwealth, 72 Pa. 80; Williams v. Northumberland County, 110 Pa. 48, 20 A. 405; Commonwealth v. Feralio, 47 Pa. D. & C. 371.
Nor for expert testimony (Psychiatrists) : Commonwealth v. Green, 346 Pa; 172, 29 A. 2d 491; Commonwealth ex rel. Smith v. Ashe, 364 Pa. 93, 110, 71 A. 2d 107.
Costs on successful appeal to this Court cannot be taxed or recovered: Commonwealth v. Garramone, 115 Pa. Superior Ct. 588, 590, 176 A. 263.


 Italics throughout, ours.


 The City of Philadelphia filed a brief which opposed payment of more than a $500 fee. The Philadelphia Bar Association through its Board of Governors filed a brief as amicus curiae in which it supported the position and claim of counsel. However, it added that it was confident that members of the Association would always serve as counsel for indigent defendants charged with murder “when appointed by the Courts . . . without regard to the adequacy or even existence of compensation.”
We are convinced that the Act of 1907, as amended, should be further amended by the Legislature to increase the permissible maximum counsel fees, as well as to permit the Court to allow additional counsel fees payable by the County for services in connection with a new trial and/or additional new trials.